Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Response to Amendments
3.	Claims 1-3, 5, and 18 are amended.
4.	Claim 11 is cancelled.
5.	The replacement drawing fig.1 was received on 07/27/2022 are acceptable for examination proceedings.
6.	Applicant's arguments filed 07/27/2022 with respect to independent claim 12 have been fully considered but they are not persuasive.
	Applicant argument in page 12 of remarks recites “Independent claim 12 recites similar limitations as claim 1”.
In response to applicant’s argument, the examiner respectfully disagrees with the current above argument.
In response to applicant's argument in page 10 of the remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the switches do not turn on and off; and to avoid where a rectifier bridge of the second frequency converter with lower power bears a current demand of the first frequency converter with the higher power) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 12, the applicant argues “that figure 2, the switches S1, S2 do not turn on or off the connection between the frequency converters but rather determine how power may be transferred”. (See remark page 11).
In response to applicant’s argument, the examiner respectfully disagrees with the current above argument. 
	Virolainen discloses paragraph [0029] indicates “In the common DC bus connection, both the brake chopper switch S1 of the frequency converter assembly FC1 and the brake chopper switch S2 of the frequency converter assembly FC2 are continuously in the closed position”. E.g. see para. [0011] and annotated fig.2 below. 

    PNG
    media_image1.png
    318
    483
    media_image1.png
    Greyscale

For example, the control means 2 configured to turn on or off a bus parallel connection between the frequency converter FC1 and the other frequency converter FC2, the bus parallel connection provided by the DC bus DC-, DC- through the connection of the direct-voltage circuits of FC1 and FC2 as illustrated by dotted line of the second terminals BRK-, BRK- of each converter, and which is similar to the application’s drawing fig.2 shows switches 23, 33 are connected to a negative bus interfaces DCN1 and DCN2 of the DC bus 13 as illustrated with dotted line below.

    PNG
    media_image2.png
    397
    514
    media_image2.png
    Greyscale

Furthermore, the limitation of the claim 12 includes bus parallel connection to be turned on or off. Therefore, the claim language "or" isn't positively reflecting all of the limitation and it only needs to be able to apply one limitation which is turned on or closed. Prior art Virolainen et al. discloses turned on or closed position in para. [0029].
See paragraphs [0013]- [0015] indicate the control means 2 are electrically connected to the base of the switch selectively to the closed position and the open position. 
See paragraph [0022] indicates in the first operating state of the frequency converter assembly, the control of the brake chopper switch may be based on the magnitude of the direct voltage of the direct-voltage circuit. When the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, the brake chopper switch is switched to the closed position, and when the actual value of the direct voltage of the direct-voltage circuit is below the switch-off limit, the brake chopper switch is switched to the open position. Thus, power is supplied to the brake resistor only when the direct voltage of the direct-voltage circuit needs to be reduced. See paragraphs [0023], claims 1, 7, 8 and 11 indicates the closed position and the open position.
See paragraph [0024] indicates when the frequency converter assembly is in the second operating state, the second branch DC- of the direct-voltage circuit is in a continuous electric connection with the second terminal BRK-. 
According to the broadest reasonable interpretation (BRI), the prior art still read on the limitation of the claim 12. Please see the below detailed mapping of the claims.

Claim Objections
7.	Claims 2, 5, 6 and 18 are objected to because of the following informalities:
Claim 2 recites “a standby state is used a reference value” in lines 2-3, page 2.
There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency, it is suggested to change with for example “a standby state is used as the reference value”.
Claim 5 recites “to provide bus voltage sharing between the frequency converter and the other frequency converter” in lines 1 and 2, page 4.
For clarity and consistency, it is suggested to change with for example “to provide bus voltage sharing between the first frequency converter and the second frequency converter”.
Claim 5 recites “bridge of the other frequency converter bears a current demand of the frequency converter” in lines 5-6, page 4. 
For clarity and consistency, it is suggested to change with for example “bridge of the second frequency converter bears a current demand of the first frequency converter”.
Claim 6 recites “in a standby state is used as a reference value” in line 3 of the claim 6. There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency, it is suggested to change with for example “in a standby state is used as the reference value”.
Claim 6 recites “or equal to a preset threshold value, the first control logic is configured to turn on the bus parallel connection to provide bus voltage sharing between the frequency converter and the other frequency converter” in lines 5-7, page 4. 
There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency, it is suggested to change with for example “or equal to the preset threshold value, the first control logic is configured to turn on the bus parallel connection to provide the bus voltage sharing between the first frequency converter and the second frequency converter”
Examiner Note: Claim 6 should be amended similar to claim 2.
Claim 18 recites “to provide bus voltage sharing between the frequency converter and the other frequency converter” in lines 13 and 14, page 8.
For clarity and consistency, it is suggested to change with for example “to provide bus voltage sharing between the first frequency converter and the second frequency converter”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102 (AIA )
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virolainen et al. Pub. No.: US 2008/0013353 A1 hereinafter Virolainen.
Regarding claim 12, Virolainen discloses a control method for a frequency converter assembly (fig.2) comprising a first frequency converter (fig.2: FC1), a second frequency converter (FC2) and a DC bus (e.g. see DC bus between the rectifier and inverter for the first and second motors, DC+, DC-, abstract, para. [0029]), 
wherein positive bus interfaces of the first frequency converter and the second frequency converter are connected to each other (e.g. see fig.2, abstract indicates a DC+ is electrically connected to a terminal BRK+ of FC1 connected with a dotted line to a terminal BRK+ of FC2, para. [0013]) and 
external bleeder resistor interfaces of the first frequency converter and the second frequency converter are connected to each other (e.g. see fig.2: a terminal BRK- of FC1 connected with a dotted line to a terminal BRK- of FC2), 
the control method comprising: controlling a bus parallel connection between the first frequency converter and the second frequency converter to be turned on or off (para. [0029] indicates switch S1 and S2 in closed position, para. [23] Indicates switch S1 is controlled to be open, para. [0022]), wherein the bus parallel connection is provided by the DC bus (e.g. see para. [0029] indicates in the common DC bus connection, both the brake chopper switch S1 of the frequency converter FC1 and the brake chopper switch S2 of the FC2 are continuously in the closed position, paras. [0027] - [0032]).
Regarding claim 13, Virolainen discloses the control method of claim 12, wherein the control method further comprises: setting a bus voltage of the DC bus when the first or second frequency converter is powered on and in a standby state as a reference value (paras. [0019], [0031]); and 
turning on the bus parallel connection between the first and second frequency converters to provide bus voltage sharing between the first and second frequency converters (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, the brake chopper switch is switched to the closed position) when the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern); and 
turning off the bus parallel connection between the first and second frequency converters when the bus voltage is below the reference value (e.g. see para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit is below the switch-off limit, the brake chopper switch is switched to the open position).
Claim Rejections - 35 USC § 103(AIA )
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen et al. Pub. No.: US 2008/0013353 A1 (hereinafter Virolainen) in view of Liu et al. Pub. No.: US 20140300298 A1 hereinafter Liu.
Regarding claim 14, Virolainen discloses the first frequency converter FC1, an IGBT transistor S1, the second frequency converter FC2, a second IGBT transistor S2, the DC bus as shown in fig.2.
Virolainen doesn’t explicitly disclose a first bus capacitor, a first diode, a second bus capacitor and a second diode.
However, Liu discloses the control method of claim 13, wherein the first frequency converter (fig.1, 100-U1, fig.2, 100, para. [0015]) comprises a first bus capacitor (fig.2: C) and a first braking unit (fig.2: 210, 208) connected in parallel on the DC bus (130), 
wherein the first braking unit further comprises a first IGBT (210) and a first diode (208), 
the external bleeder resistor interface (209) of the first braking unit is connected between an anode of the first diode (208) and a collector of the first IGBT (210, para. [0027]), 
one end of the first bus capacitor (C) and a cathode of the first diode (208) are together connected to the positive bus interface (131 of 130) of the first frequency converter (100 or 100-U1), and another end of the first bus capacitor (C) and an emitter of the first IGBT (210) are together connected to a negative bus interface (132 or 130) of the first frequency converter (100 or 100-U1); 
wherein the second frequency converter (fig.1: 100U2 or fig.2: 100, para. [0015]) comprises a second bus capacitor (fig.2: C) and a second braking unit (fig.2: 210, 208) connected in parallel on the DC bus (130), 
wherein the second braking unit further comprises a second IGBT (210) and a second diode (208), the external bleeder resistor interface (209) of the second braking unit is connected between an anode of the second diode (208) and a collector of the second IGBT (210, para. [0027]), 
one end of the second bus capacitor (C) and a cathode of the second diode (208) are together connected to the positive bus interface (131 of 130) of the second frequency converter (100 or 100-U2), and another end of the second bus capacitor (C) and an emitter of the second IGBT (210) are together connected to a negative bus interface (132 or 130) of the second frequency converter (100 or 100-U2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the first and second bus capacitors and the first and second diodes as disclosed by Liu in order to protect the capacitor, charge semiconductor devices against overcurrent conditions (para. [0014] of Liu).
Regarding claim 15, Virolainen discloses the control method of claim 14, wherein turning on the bus parallel connection further comprises: when the first frequency converter is in a reverse generating state (paras. [0017], [0026] indicate operating state) and the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern), 
switching on the first IGBT (IGBT transistor S1, paras. [0014], [0017]), such that a voltage of the first frequency converter enters the second frequency converter (FC2) through the positive bus interface (BRK+ of DC+, para. [0015]) and sequentially passes through the second bus capacitor, an anti-parallel-connected diode of the second IGBT (S2, paras. [0031], [0032]), the external bleeder resistor interfaces (BRK-), and the first IGBT (S1), returning to the negative bus interface (e.g. abstract indicates DC- is electrically connected to the BRK-) of the first frequency converter (FC1), to realize the bus voltage sharing (paras. [0031] - [0033]).
Virolainen does not explicitly disclose the second bus capacitor.
However, Liu discloses the second bus capacitor (fig.2: capacitor C of fig.1: 100U2 or fig.2: 100, para. [0015]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the second bus capacitor as disclosed by Liu in order to protect the capacitor, charge semiconductor devices against overcurrent conditions (para. [0014] of Liu).
Regarding claim 16, Virolainen discloses the control method of claim 14, wherein the second frequency converter (fig.2:FC2) comprises a second control logic (fig.2: control means 2 of FC2, paras. [0014], [0017]) that is configured to controls a bus parallel connection between the first frequency converter and the second frequency converter to be turned on or off (para. [0029] indicates switch S1 and S2 in closed position, para. [23] Indicates switch S1 is controlled to be open, para. [0022]), the bus parallel connection provided by the DC bus (e.g. see para. [0029] indicates in the common DC bus connection, both the brake chopper switch S1 of the frequency converter FC1 and the brake chopper switch S2 of the FC2 are continuously in the closed position, paras. [0027] - [0032]), 
wherein turning on the bus parallel connection further comprises: when the second frequency converter is in a reverse generating state (paras. [0017], [0026] indicate operating state) and the bus voltage increases above the reference value by greater than or equal to a preset threshold value (para. [0022] indicates when the actual value of the direct voltage of the direct-voltage circuit exceeds the switch-on limit, para. [0019] indicates predefined pulse pattern), 
the second control logic (fig.2: control means 2 of FC2, paras. [0014], [0017]) is configured to switch on the second IGBT (para. [0014] indicates IGBT transistor S2) is configured to switch on the second IGBT, such that a voltage of the second frequency converter (FC2) enters the first frequency converter (FC1) through the positive bus interface (BRK+ of DC+, para. [0015]) and sequentially passes through the first bus capacitor, an anti-parallel-connected diode (fig.2: D1) of the first IGBT (S1, paras. [0030] - [0032]), the external bleeder resistor interfaces (BRK-) and the second IGBT (S2), returning to the negative bus interface (e.g. abstract indicates DC- is electrically connected to the BRK-) of the second frequency converter (FC2), to provide the bus voltage sharing (paras. [0031] - [0033]).
Virolainen does not explicitly disclose the first bus capacitor.
However, Liu discloses the first bus capacitor (fig.2: capacitor C of fig.1: 100U1 or fig.2: 100, para. [0015]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the first bus capacitor as disclosed by Liu in order to protect the capacitor, charge semiconductor devices against overcurrent conditions (para. [0014] of Liu).
12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Virolainen et al. Pub. No.: US 2008/0013353 A1 (hereinafter Virolainen) in view of Foreign patent Li Zhijun CN206631884 hereinafter Zhijun.
Regarding claim 17, Virolainen discloses the first and second frequency converters FC1 and FC2 as shown in figure 2.
Virolainen does not specifically disclose the first frequency converter includes a higher power than the second frequency converter.
However, Zhijun discloses the control method of claim 12, wherein the first frequency converter includes a higher power than the second frequency converter (e.g. see paras. [0009], [0024] indicate the power of the first frequency converter 11 is higher than the power of the second frequency converter 21).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the converter circuit of Virolainen’s invention with the first frequency converter includes a higher power than the second frequency converter as disclosed by Zhijun in order to improve saving of the electric energy and the heating efficiency (para. [0030] of Zhijun).
Allowable Subject Matter
13.	Claims 1-10 and 18 are allowed.
14.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a frequency converter for connection to another frequency converter via a DC bus, wherein the frequency converter includes a higher power than the other frequency converter, the frequency converter comprising, inter alia, a first control logic configured to turn on and off a bus parallel connection between the frequency converter and the other frequency converter, the bus parallel connection provided by the DC bus;
wherein when the bus voltage increases above a reference value by greater than or equal to a preset threshold value, the first control logic is configured to turn on the bus parallel connection to provide bus voltage sharing between the frequency converter and the other frequency converter;
 wherein when the bus voltage decreases below the reference value, the first control logic is configured to switch off the bus parallel connection to avoid where a rectifier bridge of the other frequency converter bears a current demand of the frequency converter.  

Claims 2-4 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 
Independent claim 5 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a frequency converter assembly comprising: a first frequency converter; a second frequency converter, wherein the second frequency converter includes a lower power than the first frequency converter, inter alia, wherein when the bus voltage increases above a reference value by greater than or equal to a preset threshold value, 
the first control logic is configured to turn on the bus 3Attorney Docket No.: 011371-20039A (2017P19156WOUS) parallel connection to provide bus voltage sharing between the frequency converter and the other frequency converter; wherein when the bus voltage decreases below the reference value, 
the first control logic is configured to switch off the bus parallel connection to avoid where a rectifier bridge of the other frequency converter bears a current demand of the frequency converter.  
Claims 6-10 depend directly or indirectly on claim 5 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 18 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a non-transitory computer implemented storage medium that stores machine-readable instructions configured to: turn on or off a bus parallel connection between a first frequency converter and a second frequency converter of a frequency converter assembly that comprises, inter alia, wherein when the bus voltage increases above a reference value by greater than or equal to a preset threshold value, 
the machine-readable instructions are configured to turn on the bus parallel connection to provide bus voltage sharing between the frequency converter and the other frequency converter; 
wherein when the bus voltage decreases below the reference value, the machine- readable instructions are configured to switch off the bus parallel connection to avoid where a rectifier bridge of the other frequency converter bears a current demand of the frequency converter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (08/15/2022)
Examiner, Art Unit 2837


16 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837